19-23649-rdd        Doc 529        Filed 11/21/19 Entered 11/21/19 11:17:17                    Main Document
                                                Pg 1 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


    ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION AND
       REIMBURSEMENT OF EXPENSES FOR RETAINED PROFESSIONALS

                 Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are

debtors and debtors in possession in these cases (collectively, the “Debtors”), for entry of an

order (this “Order”), authorizing the Debtors to establish procedures for interim compensation

and reimbursement of expenses for Professionals, all as more fully set forth in the Motion; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b)

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, M-431, dated January 31, 2012 (Preska, C.J.); this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) that this Court may decide

by a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and due and proper notice of the relief requested in the Motion having been provided,

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.
19-23649-rdd         Doc 529     Filed 11/21/19 Entered 11/21/19 11:17:17          Main Document
                                              Pg 2 of 7



such notice having been adequate and appropriate under the circumstances, and it appearing that

no other or further notice need be provided; and there being no objections to the relief granted

herein; and upon the record of the hearing held by the Court on the Motion on November 19,

2019; and after due deliberation the Court having determined that the legal and factual bases set

forth in the Motion establish good and sufficient cause for the relief granted herein, which is in

the best interests of the Debtors, their estates, their creditors, and all parties in interest; now,

therefore,

       IT IS HEREBY ORDERED THAT:

       1.          The Motion is granted to the extent set forth herein.

       2.          Except as may otherwise be provided by orders of this Court authorizing the

retention of specific professionals, all Professionals, and members of the Official Committee of

Unsecured Creditors (the “Committee”) may seek interim compensation and/or reimbursement

of expenses in accordance with the following procedures (collectively, the “Compensation

Procedures”):

             (i)       On or before the last day of each month following the month for which
                       compensation is sought (or as soon thereafter as reasonably practicable),
                       each Professional seeking compensation shall serve a monthly statement
                       (the “Monthly Fee Statement”), on the following parties (the
                       “Application Recipients”): (i) Purdue Pharma L.P., 201 Tresser Blvd,
                       Stamford,       CT     06901,     Attn:      Jon      Lowne,      Email:
                       Jon.Lowne@pharma.com; (ii) counsel to the Debtors, Davis Polk &
                       Wardwell LLP, 450 Lexington Avenue, New York, New York 10017,
                       Attn.: Christopher Robertson and Dylan Consla, Email:
                       christopher.robertson@davispolk.com,      dylan.consla@davispolk.com;
                       (iii) counsel to the Committee: (a) Akin Gump Strauss Hauer & Feld
                       LLP, One Bryant Park, Bank of America Tower, New York, NY 10036-
                       6745, Attn: Arik Preis, Email: apreis@akingump.com and Sara L.
                       Brauner, Email: sbrauner@akingump.com; and (b) Bayard, P.A., 600 N.
                       King Street, Suite 400, Wilmington, DE 19801, Attn: Justin R. Alberto
                       and Daniel N. Brogan, Email: jalberto@bayardlaw.com and
                       dbrogan@bayardlaw.com; and (iv) the Office of the United States
                       Trustee, U.S. Federal Office Building, 201 Varick Street, Suite 1006,



                                                    2
19-23649-rdd      Doc 529    Filed 11/21/19 Entered 11/21/19 11:17:17             Main Document
                                          Pg 3 of 7



                   New York, New York 10014, Attn: Paul K. Schwartzberg, Email:
                   Paul.Schwartzberg@usdoj.gov. All Professionals shall file their Monthly
                   Fee Statements for the period from the effective date of their retention
                   through November 30, 2019 by December 31, 2019 or as soon thereafter
                   as reasonably practicable and otherwise in accordance with the
                   procedures set forth in this motion.

          (ii)     On or before the last day of each month following the month for which
                   compensation is sought (or as soon thereafter as reasonably practicable),
                   each Professional shall file a Monthly Fee Statement with this Court;
                   however, a courtesy copy need not be delivered to Chambers because
                   this Order is not intended to alter the fee application requirements
                   outlined in sections 330 and 331 of the Bankruptcy Code. Professionals
                   shall still be required to serve and file interim and final applications for
                   approval of fees and expenses in accordance with the relevant provisions
                   of the Bankruptcy Code, the Bankruptcy Rules, and the Local
                   Bankruptcy Rules.

          (iii)    Any Professional that fails to file a Monthly Fee Statement for a
                   particular month or months may subsequently submit a consolidated
                   Monthly Statement that includes a request for compensation earned or
                   expenses incurred during previous months.

          (iv)     Each Monthly Fee Statement must contain a list of the individuals who
                   provided services during the period covered by the Monthly Fee
                   Statement, their respective titles (e.g., attorney, accountant, paralegal,
                   etc.), their respective billing rates, the aggregate hours spent by each
                   individual, a reasonably detailed breakdown of the disbursements
                   incurred (no professional should seek reimbursement of an expense that
                   would otherwise not be allowed pursuant to the Local Rules and this
                   Court’s Amended Guidelines for Fees and Disbursements for
                   Professionals in Southern District of New York Bankruptcy Cases, dated
                   June 17, 2013), and contemporaneously maintained time entries
                   (redacted or modified to protect any privileged) for each individual in
                   increments of tenths (1/10) of an hour or as close thereto as practicable
                   unless otherwise ordered by this Court.

          (v)      Any Application Recipient shall have at least 14 days after the filing of a
                   Monthly Fee Statement to review it and, if such party has an objection to
                   the compensation or reimbursement sought in a particular Monthly Fee
                   Statement (an “Objection”), such party shall, by no later than 12:00
                   p.m. (prevailing Eastern Time) on the date that is 14 days following the
                   filing of the particular Monthly Fee Statement (the “Objection
                   Deadline”), serve via electronic mail upon the Professional whose
                   Monthly Fee Statement is the subject of an Objection, a written “Notice
                   of Objection to Fee Statement” setting forth the nature of the Objection
                   and the amount of fees or expenses at issue.


                                                3
19-23649-rdd      Doc 529   Filed 11/21/19 Entered 11/21/19 11:17:17            Main Document
                                         Pg 4 of 7



          (vi)     At the expiration of the Objection Deadline, the Debtors shall promptly
                   pay 80% of the fees and 100% of the expenses identified in each
                   Monthly Fee Statement to which no Objection has been served in
                   accordance with paragraph (v) above.

          (vii)    If a Notice of Objection to Fee Statement with respect to a particular
                   Monthly Fee Statement is served, the Debtors shall withhold payment of
                   only that portion of the Monthly Fee Statement to which the Objection is
                   directed and promptly pay the remainder of the fees and disbursements
                   in the percentages set forth in paragraph (vi) above.

          (viii) If an Objection is resolved and if the party whose Monthly Fee
                 Statement was the subject of the Objection serves on all Application
                 Recipients a statement indicating that the Objection has been withdrawn
                 and describing the terms of the resolution, then the Debtors shall
                 promptly pay, in accordance with paragraph (vi) above, that portion of
                 the Monthly Fee Statement that is no longer subject to the Objection.

          (ix)     All Objections that are not resolved by the parties shall be preserved and
                   presented to this Court at the next interim or final fee application to be
                   heard by this Court in accordance with paragraph (xii) below.

          (x)      The service of a Notice of Objection to Fee Statement in accordance
                   with paragraph (v) above shall not prejudice the objecting party’s right
                   to object to any fee application made to this Court in accordance with
                   the Bankruptcy Code on any ground, whether raised in the Objection or
                   not. Furthermore, the decision by any party not to object to a Monthly
                   Fee Statement shall not be a waiver of any kind or prejudice that party’s
                   right to object to any fee application subsequently made to this Court in
                   accordance with the Bankruptcy Code.

          (xi)     Commencing with the period ending January 31, 2020, and for each four
                   month interval thereafter (each, an “Interim Fee Period”), each of the
                   Professionals shall file with this Court an application (an “Interim Fee
                   Application”) for interim Court approval and allowance, pursuant to
                   sections 330 and 331 of the Bankruptcy Code (as the case may be), of
                   the compensation and reimbursement of expenses requested in the
                   Monthly Fee Statements served during such Interim Fee Period. Each
                   Professional shall file its Interim Fee Application no later than 45 days
                   after the end of the Interim Fee Period. Each Professional shall file its
                   first Interim Fee Application on or before March 16, 2020, and the first
                   Interim Fee Application shall cover the Interim Fee Period from the
                   Petition Date (or the effective date of the Professional’s retention)
                   through and including January 31, 2020.

          (xii)    The Debtors’ attorneys shall obtain a date from this Court for the
                   hearing to consider Interim Fee Applications for all Professionals (the


                                               4
19-23649-rdd       Doc 529   Filed 11/21/19 Entered 11/21/19 11:17:17            Main Document
                                          Pg 5 of 7



                    “Interim Fee Hearing”), which shall be scheduled no earlier than 30
                    days after the expiration of the 45 day period set forth in paragraph (xi)
                    above, unless otherwise agreed to by the Debtors, the Committee and the
                    U.S. Trustee. At least 30 days prior to the Interim Fee Hearing, the
                    Debtors’ attorneys shall file a notice with this Court, with service upon
                    the U.S. Trustee and all Professionals, setting forth the time, date, and
                    location of the Interim Fee Hearing, the period covered by the Interim
                    Fee Applications, and the objection deadline. Any Professional unable to
                    file its own Interim Fee Application with this Court shall deliver to the
                    Debtors’ attorneys a fully executed copy with original signatures, along
                    with service copies, three business days before the filing deadline. The
                    Debtors’ attorneys shall file and serve such Interim Fee Application.

          (xiii)    Any Professional who fails to timely file an Interim Fee Application
                    seeking approval of compensation and expenses previously paid
                    pursuant to a Monthly Fee Statement shall (i) be ineligible to receive
                    further monthly payments of fees or reimbursement of expenses as
                    provided herein until such Interim Fee Application is filed, and (ii) may
                    be required to disgorge any fees paid since retention or the last fee
                    application, whichever is later.

          (xiv)     The pendency of an Interim Fee Application or a Court order that
                    payment of compensation or reimbursement of expenses was improper
                    as to a particular Monthly Fee Statement shall not disqualify a
                    Professional from the future payment of compensation or reimbursement
                    of expenses as set forth above, unless otherwise ordered by this Court.

          (xv)      Neither the payment of, nor the failure to pay, in whole or in part,
                    monthly compensation and reimbursement as provided herein shall have
                    any effect on this Court’s interim or final allowance of compensation
                    and reimbursement of expenses of any Professionals. To the extent
                    authorized by the Court, including in an order allowing a Professional’s
                    Interim Fee Application, the Debtors shall be authorized to promptly pay
                    such Professional all allowed requested fees (including the 20%
                    “holdback”) and expenses not previously paid.

          (xvi)     The attorneys for the Committee may, in accordance with the
                    Compensation Procedures, collect and submit statements of expenses,
                    with supporting vouchers, from members of the Committee; provided,
                    that these reimbursement requests must comply with the Bankruptcy
                    Court’s Amended Guidelines for Fees and Disbursements for
                    Professionals in Southern District of New York Bankruptcy Cases, dated
                    January 29, 2013, and any other applicable fee and expense guidelines
                    adopted by the Court. Notwithstanding the foregoing, the Debtors are
                    authorized to pay promptly upon the receipt of invoices therefore the
                    actual and necessary expenses, other than compensation and
                    reimbursement specified in paragraph 4 of section 503(b) of the


                                                5
19-23649-rdd      Doc 529     Filed 11/21/19 Entered 11/21/19 11:17:17            Main Document
                                           Pg 6 of 7



                     Bankruptcy Code, incurred by any natural person who is a member of
                     the Committee in the performance of the duties of the Committee. The
                     payment of such expenses as provided herein shall be subject to, and
                     shall not have any effect on, this Court’s interim and final allowance of
                     reimbursement of such expenses.

       3.      The Debtors shall include all payments to Professionals on their monthly

operating reports, detailed so as to state the amount paid to each Professional; provided that

amounts paid to ordinary course professionals may be stated in the aggregate on any monthly

operating reports.

       4.      Notice of hearings to consider Applications shall be limited to the Application

Recipients and any party who files a Notice of Objection to Fee Statement or a notice of

appearance and requests notice in these chapter 11 cases.

       5.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       6.      The Debtors shall serve a copy of this Order on each of the Professionals.

       7.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

       8.      Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

       10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                 6
19-23649-rdd   Doc 529    Filed 11/21/19 Entered 11/21/19 11:17:17   Main Document
                                       Pg 7 of 7




Dated: November 21, 2019
       White Plains, New York         /s/ Robert D. Drain
                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                         7
